DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, 
the first silicon carbide region including a first partial region, a second partial region, a third partial region, and a fourth partial region, the first silicon carbide region being of a first conductivity type, a direction from the first partial region toward the second partial region being along a first direction, the third partial region being between the first partial region and the second partial region, the fourth partial region being between the third partial region and the first electrode in a second direction crossing the first direction, the second silicon carbide region including a first semiconductor region and a second semiconductor region, the second silicon carbide region being of the first conductivity type, a direction from the first partial region toward the first semiconductor region and a direction from the second partial region toward the second semiconductor region being along the second direction, the third silicon carbide region including a third semiconductor region and a fourth semiconductor region, the third silicon carbide region being of a second conductivity type, the third semiconductor region being between the first partial region and the first semiconductor region in the second direction, the fourth semiconductor region being between the second partial region and the second semiconductor region in the second direction, the fourth partial region being between the third semiconductor region and the fourth semiconductor 17 region in the first direction, the third insulating region being between the fourth partial region and the first electrode, the second electrode being electrically connected to the first silicon carbide region, the third partial region and the fourth partial region being between the second electrode and the first electrode, the third electrode being electrically connected to the second silicon carbide region, the first insulating region including a first surface facing the first and third semiconductor regions, the first surface being oblique to a (0001) plane of the silicon carbide member, the first direction being along the (0001) plane. Claims 2-20 depend from claim 1 and hence are allowed for the same reason therein. 
Pertinent prior arts included in PTO 892 attached, namely Konstantinov (20170012119) and Shimizu (20210288175), which are considered to be the closest pertinent arts by the examiner, fail to disclose the above claimed relationship among first, second, third and fourth partial region and their relationship to the first, second and third silicon carbide region. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/20/2022